Title: To John Adams from United States House of Representatives, 9 February 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					February 9, 1791
				
				The House of Representatives have passed the bill sent from the Senate, entitled “An act to incorporate the subscribers to the bank of the United States.”I am directed to acquaint the Senate, that the President of the United States has notified the House of Representatives, that he has this day approved and signed the “Act declaring the consent of Congress to a certain act of the state of Maryland.”
				
					
				
				
			